DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an association establish unit” in claim 1 and “a receiving unit” in claim 1, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“the association establish unit” in claim 1 is read as the CPU 901 shown in Fig.9 and “a receiving unit” in claim 1 is read as the CPU 901 shown in Fig.9, If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9, 11, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka’956 (US 2016/0054956).


With respect to claim 1, Otsuka’956 teaches an information processing apparatus [regarding to the user terminal 100 shown in Fig.4] comprising: 
     a first printer driver (Fig.4, item 200); and 
     a second printer driver (Fig.4, item 222), 
     wherein the first printer driver includes prohibition information specific to a device that is to be controlled [as shown in Fig.4, the printer driver 200 (the second printer driver) obtains the print capabilities information from the printer driver 222 (the first printer driver) (paragraph 50). The print capabilities information is considered as the prohibition information specific to a MFP (Fig.4, item 101) that is to be controlled since the print capabilities information defines the functions which a MFP is able to be configured for printing (Fig.3)], 
     wherein the second printer driver includes an association establishing unit that establishes an association with the first printer driver [as shown in Fig.4, the printer driver 200 (the second printer driver) obtains the print capabilities information from the printer driver 222 (the first printer driver) (paragraph 50). Therefore, the printer driver 200 (the second printer driver) is considered to include an association establishing unit that establishes an association with the printer driver 222 (the first printer driver)], and 
     a receiving unit that receives print settings [as shown in Fig.4, the printer driver 200 (the second printer driver) obtains the print capabilities information from the printer driver 222 (the first printer driver) (paragraph 50)], and 
     wherein the second printer driver transmits, to the device that is to be controlled, print data based on print settings that have been obtained through conversion performed on a basis of the prohibition information included in the first printer driver, the 
     With respect to claim 3, which further limits claim 1, Otsuka’956 teaches wherein the receiving unit includes a display controller [Fig.6 is one of the print setting screens displayed for a user to configure print settings. Therefore, a display controller is considered disclosed to provide the print setting screen], 
     wherein the first printer driver generates information about a function and a sheet type which are usable in the device [as shown in Fig.4, the printer driver 222 (the first printer driver) (paragraph 50) provides the print capabilities information to the printer driver 200 (the second printer driver). Fig.6 is a print setting screen having the printer function information and the sheet type information and it is being generated according to the print capabilities information. Therefore, the printer driver 222 (the first printer driver) (paragraph 50) is considered to generate information about a function and a sheet type which are usable in the device], 
     wherein the second printer driver receives the information from the first printer driver [as shown in Fig.4, the printer driver 222 (the first printer driver) (paragraph 50) provides the print capabilities information to the printer driver 200 (the second printer driver)], and 
     wherein the display controller exerts control so as to cause a display unit to perform display in such a manner that only the information about the function and the sheet type which are usable in the device is selectable, the display being performed on a basis of the information received by the second printer driver [Fig.6 is a print setting screen 
     With respect to claim 4, which further limits claim 2, Otsuka’956 teaches wherein the receiving unit includes a display controller [Fig.6 is one of the print setting screens displayed for a user to configure print settings. Therefore, a display controller is considered disclosed to provide the print setting screen], 
     wherein the first printer driver generates information about a function and a sheet type which are usable in the device [as shown in Fig.4, the printer driver 222 (the first printer driver) (paragraph 50) provides the print capabilities information to the printer driver 200 (the second printer driver). Fig.6 is a print setting screen having the printer function information and the sheet type information and it is being generated according to the print capabilities information. Therefore, the printer driver 222 (the first printer driver) (paragraph 50) is considered to generate information about a function and a sheet type which are usable in the device], 
     wherein the second printer driver receives the information from the first printer driver [as shown in Fig.4, the printer driver 222 (the first printer driver) (paragraph 50) provides the print capabilities information to the printer driver 200 (the second printer driver)], and 
     wherein the display controller exerts control so as to cause a display unit to perform display in such a manner that only the information about the function and the sheet type which are usable in the device is selectable, the display being performed on a basis of the information received by the second printer driver [Fig.6 is a print setting screen having the printer function information and the sheet type information and it is being generated according to the print capabilities information].  
claim 5, which further limits claim 3, Otsuka’956 teaches wherein the display controller exerts control so as to cause the display unit to perform display in such a manner that only information about a function and a sheet type which are settable by the second printer driver is selectable (Fig.6).  
     With respect to claim 6, which further limits claim 4, Otsuka’956 teaches wherein the display controller exerts control so as to cause the display unit to perform display in such a manner - 40 -that only information about a function and a sheet type which are settable by the second printer driver is selectable (Fig.6).  
     With respect to claim 7, which further limits claim 1, Otsuka’956 teaches wherein the second printer driver is capable of controlling a plurality of types of devices whose usable functions or sheet types are different from one another [as shown in Fig.4, the printer driver 200 (the second printer driver) controls the plurality of printers and the printers are different models (paragraph 33)].  
     With respect to claim 8, which further limits claim 1, Otsuka’956 teaches wherein the second printer driver does not include information about a usable function and a usable sheet type which are specific to the device that is to be controlled [the printer driver (Fig.4, item 200) (the second printer driver) provides a printing setting screen (Fig.6) to a user to configure print setting according to the print capabilities obtained from the printer driver (Fig.4, item 222) (the first printer driver) (paragraphs 56-74). Therefore, the printer driver (Fig.4, item 200) (the second printer driver) is considered not including information about a usable function and a usable sheet type which are specific to the device that is to be controlled before receiving the print capabilities from the printer driver (Fig.4, item 222)].  
claim 9, which further limits claim 1, Otsuka’956 teaches wherein the second printer driver does not include prohibition information specific to the device that is to be controlled [the printer driver (Fig.4, item 200) (the second printer driver) provides a printing setting screen (Fig.6) to a user to configure print setting according to the print capabilities obtained from the printer driver (Fig.4, item 222) (the first printer driver) (paragraphs 56-74). The print capabilities information is considered as the prohibition information specific to a MFP (Fig.4, item 101) that is to be controlled since the print capabilities information defines the functions which are able to be configured for printing (Fig.3)].  
     With respect to claim 11, which further limits claim 1, Otsuka’956 teaches wherein the association establishing unit associates the first printer driver with the second printer driver, the first printer driver using an identical port to a port that is being used by the second printer driver [The printer driver (Fig.4, item 200) (the second printer driver) provides a printing setting screen (Fig.6) to a user to configure print setting according to the print capabilities obtained from the printer driver (Fig.4, item 222) (the first printer driver) (paragraphs 56-74) and the print capabilities include the printing port corresponding to the printer driver (Fig.4, item 222) (the first printer driver) (paragraph 57). Therefore, the printer driver (Fig.4, item 222) (the first printer driver) using an identical port to a port that is being used by printer driver (Fig.4, item 200) (the second printer driver)].  
     With respect to claim 15, which further limits claim 1, Otsuka’956 teaches wherein, upon reception of an inquiry about a function and a sheet type which are usable in the device [the print capabilities is being requested (Fig.7, step S702). Fig.6 is a print 
     wherein, upon reception of the inquiry, the first printer driver returns, to the second printer driver, information about the function or the sheet type which are usable in the device [as shown in Fig.4, the printer driver 222 (the first printer driver) (paragraph 50) provides the print capabilities information to the printer driver 200 (the second printer driver).], and 
     the second printer driver returns, to a source having transmitted the inquiry, the information which is returned - 43 -from the first printer driver and which describes the function and the sheet type which are usable in the device [Fig.6 is a print setting screen having the printer function information and the sheet type information and it is being generated according to the print capabilities information. Therefore, the printer 
     With respect to claim 19, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 19 claim the information processing apparatus of claim 1 execute to configure a printer driver.  Claim 19 is rejected for the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka’956 (US 2016/0054956), and further in view of Saito’478 (US 2020/0004478).
     With respect to claim 2, Otsuka’956 does not teach wherein the second printer driver transmits, to the first printer driver, the print settings received by the receiving unit, the first printer driver being associated with the second printer driver by the association - 38 -establishing unit, and wherein the first printer driver converts, on a basis of the prohibition information, the print settings received from the second printer driver, and returns the resulting print settings to the second printer driver.
      Saito’478 teaches that the user enters the print setting into the print setting screen (Fig.5, step S507) and a prohibition determination module (Fig.3, item 343) determines if the entered print setting has any conflict according to the prohibition information (paragraph 32) and then to provide the determination result (Fig.5, steps S510 and S511).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Otsuka’956 according to the teaching of Saito’478 to enable a user to enter the print setting on the print setting screen (Fig.5, step S507) and to determine if it has any conflict by comparing it with the prohibition information because this will allow the print job to be configure with desired print setting more effectively.
      The combination of Otsuka’956 and Saito’478 does not wherein the second printer driver transmits, to the first printer driver, the print settings received by the receiving unit, the first printer driver being associated with the second printer driver by the 
     Since Otsuka’956 teaches that the printer driver (Fig.4, item 200) (the second printer driver) is used to provide a printing setting screen (Fig.6) to a user to configure print setting and the printer driver (Fig.4, item 222) (the first printer driver) contains the print capabilities (paragraph 60) and Saito’478 teaches that the user enters the print setting into the print setting screen (Fig.5, step S507) and a prohibition determination module (Fig.3, item 343) determines if the entered print setting has any conflict according to the prohibition information (paragraph 32). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include a prohibition determination module in the printer driver (Fig.4, item 200 in Otsuka’956) (the second printer driver) and to enable a user to enter the print setting on the print setting screen (Fig.6 in Otsuka’956) which is provided by the printer driver (Fig.4, item 222 in Otsuka’956) (the first printer driver) and then to transmit the entered print setting to the printer driver (Fig.4, item 200 in Otsuka’956) (the second printer driver) so that the printer driver (Fig.4, item 200 in Otsuka’956) (the second printer driver) determines if the entered print setting has any conflict by using the prohibition determination module to comparing the entered print setting with the prohibition information and to provide the result of the determination to the printer driver (Fig.4, item 222) (the first printer driver) because this will allow the print job to be configure with desired print setting more effectively.

     With respect to claim 12, which further limits claim 2, Otsuka’956 teaches wherein the association establishing unit associates the first printer driver with the second printer driver, the first printer driver using an identical port to a port that is being used by the second printer driver [The printer driver (Fig.4, item 200) (the second printer driver) provides a printing setting screen (Fig.6) to a user to configure print setting according to the print capabilities obtained from the printer driver (Fig.4, item 222) (the first printer driver) (paragraphs 56-74) and the print capabilities include the printing port corresponding to the printer driver (Fig.4, item 222) (the first printer driver) (paragraph 57). Therefore, the printer driver (Fig.4, item 222) (the first printer driver) using an 
     With respect to claim 16, which further limits claim 2, Otsuka’956 teaches wherein, upon reception of an inquiry about a function and a sheet type which are usable in the device [the print capabilities is being requested (Fig.7, step S702). Fig.6 is a print setting screen having the printer function information and the sheet type information and it is being generated according to the print capabilities information. Therefore, print capabilities is considered including the information about a function and a sheet type which are usable in the device], the second printer driver transmits, to the first printer driver, the inquiry about the function and the sheet type which are usable in the device,
     wherein, upon reception of the inquiry, the first printer driver returns, to the second printer driver, information about the function or the sheet type which are usable in the device [as shown in Fig.4, the printer driver 222 (the first printer driver) (paragraph 50) provides the print capabilities information to the printer driver 200 (the second printer driver).], and 
     the second printer driver returns, to a source having transmitted the inquiry, the information which is returned - 43 -from the first printer driver and which describes the function and the sheet type which are usable in the device [Fig.6 is a print setting screen having the printer function information and the sheet type information and it is being generated according to the print capabilities information. Therefore, the printer driver (Fig.4, item 200) (the second printer driver) is considered to return, to a source having transmitted the inquiry, the information which is returned - 43 -from the printer driver (Fig.4, item 222) (the first printer driver) and which describes the function and the sheet 
     With respect to claim 20, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 20 claim the information processing apparatus of claim 2 execute to configure a printer driver.  Claim 20 is rejected for the same manner as described in the rejected claim 2. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka’956 (US 2016/0054956), and further in view of Moore’831 (US 6,952,831).
     With respect to claim 10, which further limits claim 7, Otsuka’956 does not teach wherein the second printer driver includes common - 41 -prohibition information based on a function and a sheet type which are usable commonly in the plurality of types of devices, and the second printer driver converts again, on a basis of the common prohibition information, the print settings that have been obtained through conversion performed by the first printer driver.  
     Moore’831 teaches wherein the second printer driver includes common - 41 -prohibition information based on a function and a sheet type which are usable commonly in the plurality of types of devices [the universal driver (the second printer driver) includes the common printer driver functions (col.6, lines 8-9). Examiner views that the common printer driver functions include the common - 41 -prohibition information based on a function and a sheet type which are usable commonly in the plurality of types of devices since 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Otsuka’956 according to the teaching of Moore’831 to enable the printer driver (Fig.4, item 200 in Otsuka’956) (the second printer driver) to provide the common printer driver function before obtaining the print capabilities from the printer driver (Fig.4, item 222 in Otsuka’956) because this will allow the functions of the printer driver to be provided more effectively.
     The combination of Otsuka’956 and Moore’831 does not teach the second printer driver converts again, on a basis of the common prohibition information, the print settings that have been obtained through conversion performed by the first printer driver.
     Since Otsuka’956 has suggested that the printer driver 222 (the first printer driver) (paragraph 50) provides the print capabilities information to the printer driver 200 (the second printer driver) (Fig.4) and Moore’831 teaches that the universal driver (the second printer driver) combines its common printer driver function with the printer driver function contained in the GPD file associated with a particular printer (col.6, lines 9-12). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to enable the printer driver (Fig.4, item 200 in Otsuka’956) (the second printer driver) to provide the common printer driver function and the particular printer driver function associated with the print 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Otsuka’956 and Moore’831 to enable the printer driver (Fig.4, item 200 in Otsuka’956) (the second printer driver) to provide the common printer driver function and the particular printer driver function associated with the print capabilities information obtained from the printer driver (Fig.4, item 222 in Otsuka’956) (the first printer driver) (the second printer driver converts again, on a basis of the common prohibition information, the print settings that have been obtained through conversion performed by the first printer driver) because this will allow the printer functions to be provided in the printer driver more effectively.
     With respect to claim 17, which further limits claim 15, Otsuka’956 does not teach wherein the second printer driver merges the information returned from the first printer driver, with common device information included in the second printer driver, the information describing the function and the - 44 -sheet type which are usable in the device, and returns, to the source having transmitted the inquiry, the information obtained through the merge.  
     Moore’831 teaches that the second printer driver merges the information returned from (a GPD file), with common device information included in the second printer driver, the information describing the function and the - 44 -sheet type which are usable in the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Otsuka’956 according to the teaching of Moore’831 to enable the printer driver (Fig.4, item 200 in Otsuka’956) (the second printer driver) to provide both of the common printer driver functions and the particular printer driver functions after combining the common printer driver function with the particular printer driver functions associated the print capabilities obtained from the printer driver (Fig.4, item 222 in Otsuka’956) because this will allow the functions of the printer driver to be provided more effectively.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka’956 (US 2016/0054956).
       With respect to claim 13, which further limits claim 11, Otsuka’956 does not teach wherein, when there are a plurality of first printer drivers using the identical port to the port, the - 42 -association establishing unit makes a user select a first printer driver that is to be associated with the second printer driver.  
    Otsuka’956 teaches that a printer driver (the first printer) associating with a printing port is being selected from a list of print drivers to create a “MY Tab” to be used in the printer driver (Fig.4, item 200) (the second printer driver) (Fig.7). Therefore, it would 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Otsuka’956 according to the teaching of Otsuka’956 to select a printer driver (the first printer) associating with a printing port from a list of print drivers having the identical port or having different the identical port to create “MY Tab” to be used in the printer driver (Fig.4, item 200) (the second printer driver) (wherein, when there are a plurality of first printer drivers using the identical port to the port, the - 42 -association establishing unit makes a user select a first printer driver that is to be associated with the second printer driver) because this will allow the “My Tab” to be created in the printer driver (Fig.4, item 200) (the second printer driver) more effectively.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka’956 (US 2016/0054956) and Saito’478 (US 2020/0004478).
With respect to claim 14, which further limits claim 12, the combination of Otsuka’956 and Saito’478 does not teach wherein, when there are a plurality of first printer drivers using the identical port to the port, the association establishing unit makes a user select a first printer driver that is to be associated with the second printer driver.  
    Otsuka’956 teaches that a printer driver (the first printer) associating with a printing port is being selected from a list of print drivers to create a “MY Tab” to be used in the printer driver (Fig.4, item 200) (the second printer driver). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed recognize to select a printer driver (the first printer) associating with a printing port from a list of print drivers having the identical port or having different the identical port to create “MY Tab” to be used in the printer driver (Fig.4, item 200) (the second printer driver) (wherein, when there are a plurality of first printer drivers using the identical port to the port, the - 42 -association establishing unit makes a user select a first printer driver that is to be associated with the second printer driver) because this will allow the “My Tab” to be created in the printer driver (Fig.4, item 200) (the second printer driver) more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Otsuka’956 and Saito’478 to select a printer driver (the first printer) associating with a printing port from a list of print drivers having the identical port or having different the identical port to create “MY Tab” to be used in the printer driver (Fig.4, item 200) (the second printer driver) (wherein, when there are a plurality of first printer drivers using the identical port .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka’956 (US 2016/0054956), and further in view of Moore’831 (US 6,952,831).
     With respect to claim 18, which further limits claim 16, Otsuka’956 does not teach wherein the second printer driver merges the information returned from the first printer driver, with common device information included in the second printer driver, the information describing the function and the - 44 -sheet type which are usable in the device, and returns, to the source having transmitted the inquiry, the information obtained through the merge.  
     Moore’831 teaches that the second printer driver merges the information returned from (a GPD file), with common device information included in the second printer driver, the information describing the function and the - 44 -sheet type which are usable in the device, and returns, to the source having transmitted the inquiry, the information obtained through the merge [the universal driver (the second printer driver) combines its common printer driver function with printer driver function contained in the GPD file associated with a particular printer (col.6, lines 9-12). As shown in Fig.4, the universal driver (the second printer driver) provides the printer function and the sheet type which are associated with common device information and the particular printer information].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Otsuka’956 
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Shaw’843 (US 5,604,843) teaches a device driver comprises a minidriver associated with each output device and a universal driver.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674